UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission File Number 000-25097 ORBITAL TRACKING CORP. (Exact name of small business issuer as specified in its charter) Nevada 65-0783722 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1990 N. California Blvd.8th Floor Walnut Creek, CA 94596 Telephone: (925) 287-6432 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The number of shares of the Registrant’s Common Stock outstanding as of May 13, 2015 was 11,048,172. FORM 10-Q INDEX Page PART I: FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 CONDENSED CONSOLIDATED BALANCE SHEETS 1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS 2 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 3 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4. CONTROLS AND PROCEDURES 20 PART II. OTHER INFORMATION 21 ITEM 1. LEGAL PROCEEDINGS 21 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4. MINE SAFETY DISCLOSURES 21 ITEM 5. OTHER INFORMATION 21 ITEM 6. EXHIBITS 21 SIGNATURES 22 -i- Table of Contents Part I Financial Information Item 1. Financial Statements The Company’s unaudited financial statements for the three months ended March 31, 2015 and for comparable periods in the prior year are included below. The financial statements should be read in conjunction with the notes to financial statements that follow. ORBITAL TRACKING CORP AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF March 31, December 31, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net Inventory Unbilled revenue Prepaid expenses - current portion - Other current assets Total current assets Property and equipment, net Intangible Assets, net - Prepaid expenses - long term portion - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Deferred revenue Note payable Derivative liabilities - Liabilities from discontinued operations - Total current liabilities Total Liabilities Stockholders' Equity: Preferred Stock, $0.0001 par value; 20,000,000 shares authorized Series A ($0.0001 par value; 20,000 shares authorized, 20,000 and none shares issued and outstanding as of March 31, 2015 and December 31, 2014, respectively) 2 - Series B ($0.0001 par value; 30,000 shares authorized, 6,666 and none shares issued and outstanding as of March 31, 2015 and December 31, 2014, respectively) 1 - Series C ($0.0001 par value; 4,000,000 shares authorized, 3,337,442and none shares issued and outstanding as of March 31, 2015 and December 31, 2014, respectively) - Series D ($0.0001 par value; 5,000,000 shares authorized, 5,000,000 and none shares issued and outstanding as of March 31, 2015 and December 31, 2014, respectively) - Series E ($0.0001 par value; 8,746,000 shares authorized, 8,746,000 and none shares issued and outstanding as of March 31, 2015 and December 31, 2014, respectively) Common Shares, $0.0001 par value; 200,000,000 shares authorized, 11,048,172 and 2,540,000 issued and outstanding as of March 31, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated (deficit) earning ) Accumulated other comprehensive income (loss) ) ) Total stockholder equity Total liabilities and stockholders' equity $ $ See the accompanying notes to the unaudited condensed consolidated financial statements. -1- Table of Contents ORBITAL TRACKING CORP AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OFOPERATIONS AND COMPREHENSIVE (LOSS) INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2 March 31, March 31, Net sales $ $ Cost of sales Gross profit Operating expenses: Selling, general and administrative Depreciation and amortization Total operating expenses (Loss) Income before other expenses and income taxes ) Other (income) expense Change in fair value of derivative instruments, net ) - Foreign currency exchange rate variance Total other expense Net (loss) income $ ) $ Comprehensive (Loss) Income: Net (loss)income $ ) $ Foreign currency translation adjustments ) Comprehensive (Loss) Income $ ) $ NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS Weighted average number of common shares outstanding - basic Basic net (loss) income per share $ ) $ Weighted average number of common shares outstanding - diluted Diluted net (loss) income per share $ ) $ See the accompanying notes to the unaudited condensed consolidated financial statements. -2- Table of Contents GLOBAL TELESAT COMMUNICATIONS LTD UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE Quarter ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash (used in) provided by operating activities: Change in fair value of derivative liabilities ) - Depreciation expense Amortization of intangible asset - Amortization of license fee - Fair value of option issued - Stock based compensation - Amortization of prepaid expense in connection with the issuance of common stock issued for prepaid services - Change in operating assets and liabilities: Accounts receivable ) Inventory ) ) Unbilled revenue ) ) Other current assets ) ) Accounts payable and accrued liabilities Deferred revenue ) ) Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash acquired from acquisition - Purchase of property and equipment ) ) Cash paid per Share Exchange Agreement ) - Net cash (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from common stock and preferred stock sales - Repayment of Funding Circle loan - ) Repayments of note payable, related party, net ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate on cash ) Net increase (decrease ) in cash ) Cash beginning of period Cash end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Cash paid during the period for Interest $
